TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 13, 2014



                                       NO. 03-14-00331-CV


Randolph A. Lopez, d/b/a Brown Hand Center and d/b/a Brown Medical Center, Appellant

                                                  v.

         Cox Texas Newspapers, L.P., d/b/a Austin American-Statesman, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                DISMISSED FOR WANT OF PROSECUTION --
                   OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on March 18, 2014. Having

reviewed the record, the Court holds that Randolph A. Lopez, d/b/a Brown Hand Center and

d/b/a Brown Medical Center has not prosecuted his appeal and did not comply with a notice from

the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.